UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7915



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERANCE GOODMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-01-140)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew W. Greene, SMITH & GREENE, PLLC, Fairfax, Virginia, for
Appellant. Laura Marie Everhart, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Terance Goodman pled guilty to conspiracy to distribute

and to possess with intent to distribute cocaine and cocaine base,

in violation of 21 U.S.C. § 846 (2000), and was sentenced in

January 2002 to a term of 360 months of imprisonment.           In November

2003, after the government filed a Fed. R. Crim. P. 35(b) motion,

Goodman’s sentence was reduced to 200 months.        Goodman’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising one potential issue, but asserting that in his view

there are no meritorious grounds for appeal.         Goodman was advised

of his right to file a pro se supplemental brief, but did not do

so.   We affirm.

            Counsel questions whether the district court erred in

failing to appoint counsel to represent Goodman during the pendency

of the Government’s Rule 35 motion.      We conclude that the district

court did not err as Goodman was not entitled to counsel in

conjunction with the district court’s decision on the Rule 35

motion.    See United States v. Palomo, 80 F.3d 138, 142 (5th Cir.

1996); United States v. Boyce, 352 F.2d 786, 787-88 (4th Cir.

1965).    With regard to any challenge to the degree of the district

court’s    reduction   in   Goodman’s    sentence,    we   do    not   have

jurisdiction to review the extent of the district court’s downward

departure unless such a departure results in a sentence that

violates the law or is an incorrect application of the guidelines,


                                 - 2 -
neither of which applies in this case.         United States v. Hill, 70

F.3d 321, 324 (4th Cir. 1995).

              We have reviewed the record in accordance with Anders and

find no meritorious issues.      Accordingly, we deny counsel’s motion

to withdraw, and affirm Goodman’s sentence.           This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move   this    court   for   leave   to   withdraw   from   representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     - 3 -